Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 16, 1976, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective October 24, 1975 on the ground that he lost his employment through misconduct (Labor Law, § 593, subd 3). The board found that claimant reported for work under the influence of intoxicating liquor after his employer had given him several prior warnings that such conduct constituted misconduct in connection with his employment and would cause his discharge. There is substantial evidence to sustain the board’s findings and the decision must be affirmed (Matter of James [Levine], 34 NY2d 491). Decision affirmed, without costs. Kane, J. P., Main, Larkin, Herlihy and Reynolds, JJ., concur.